      Case 7:17-cv-08000-KMK-LMS Document 251 Filed 05/10/20 Page 1 of 2
       Case 7:17-cv-08000-KMK-LMS Document 252 Filed 05/11/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 JOHNSON,

                                             Plaintiffs,                No. 17-CV-8000 (KMK)

                           -v-

 SCHIFF, et al.,

                                            Defendants.
 -------------------------------------------------------------------X


                           NOTICE OF WITHDRAWAL AS COUNSEL

        PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Barbara K.

Hathaway, an Assistant Attorney General at the Office of Letitia James, Attorney General of the

State of New York, attorney for defendant Loughren, who has been dismissed, in the above-

entitled action, hereby withdraws as an attorney of record for Defendant Loughren, as I am

leaving the Office of the Attorney General and am no longer assigned to the defense of this case

on the Attorney General's behalf. The Office of the Attorney General will continue to serve as

counsel of record to Defendants in the above-referenced matter, and this matter will continue to

be handled by Assistant Attorney General Steven Schulman.

        Therefore, I hereby request that the Court grant my withdrawal and that my appearance

be removed from the docket.
      Case 7:17-cv-08000-KMK-LMS Document 251 Filed 05/10/20 Page 2 of 2
      Case 7:17-cv-08000-KMK-LMS Document 252 Filed 05/11/20 Page 2 of 2
                                                                          -------



Dated:           New York, New York             Respectfully submitted,
                 May 10, 2020
                                                LETITIA JAMES
                                                Attorney General
                                                State of New York
                                                Attorney for Defendants

                                                By:

                                                ls/Barbara K. Hathaway

                                                Barbara K. Hathaway
                                                Assistant Attorney General
                                                28 Liberty Street
                                                New York, New York 10005
                                                Tel: (212) 416-8560
                                                Email: Barbara.Hathaway@ag.ny.gov


cc:
         Angelo Johnson
         18 A 3458
         Five Points Correctional Facility
         6600 State Route 96
         Romulus, NY 14541



IT IS SO ORDERED.
            5/11/20.
Dated: _ _ _ _ _ _ _ _ , ~                   ~L
                                       _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                            HON. KENNETH M. KARAS
